AMENDED AND RESTATED CONTRACT OPERATING AGREEMENT

 

This Amended and Restated Contract Operating Agreement is made and entered into
this 31st day of October 2006 (this “Agreement”), between Beard Technologies,
Inc., an Oklahoma corporation (“BTI”), and Beard Pinnacle, LLC (“BP”), an
Oklahoma limited liability company, with respect to the following circumstances:

A.    Pursuant to an Assignment and Assumption signed on October 19, 2005, BTI
assigned all its rights and delegated all its obligations to BP under (i) that
certain Amended and Restated Agreement for a Pond Fines Recovery Facility
effective as of September 1, 2005 (the “Pond Fines Agreement”), between BTI and
Pinnacle Mining Company, LLC (“PMC”), and (ii) that certain Lease made and
entered into as of September 7, 2004 (the “PMC Lease”), between BTI, as lessee,
and PMC and Pinnacle Land Company, LLC (“PLC”), as lessors, all as more
particularly provided in the Assignment and Assumption.

B.           BP accepted, and BTI made that assignment and delegation
conditioned upon the parties’ contemporaneous signing of a contract operating
agreement, which the parties entered into contemporaneously with that assignment
and delegation (the “Original Contract Operating Agreement”).

 

C.

PMC and PLC consented to that assignment and delegation.

D.           The parties want this Agreement to amend, restate, and supersede
the Original Contract Operating Agreement.

I. Engagement

For and in consideration of the foregoing premises, the mutual covenants made in
this Agreement, and other valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, BP hereby engages BTI to discharge and perform as
contract operator for BP the following obligations and undertakings to the
extent not heretofore fully performed and accomplished (hereinafter individually
and collectively referred to as the “Work”), and BTI hereby accepts that
engagement, subject to and in accordance with the terms of this Agreement:

 

(a)

BP’s obligations and undertakings provided for in Sections 2.1, 2.3, 4.1, 4.2,
5.0, 6.1, 6.2, 6.3, 6.4, 6.5, 6.9, 6.10, 6.11, 6.12, 6.13, 6.14, 7.1, 8.2, 9.2,
10.1, 11.1, 11.2, 13.4, 13.5, 13.6, 14.1, 14.2, 14.3, 14.4, 15.1, 16.3, and 18.1
of the Pond Fines Agreement in accordance with the terms thereof;

 

--------------------------------------------------------------------------------



 

(b)

BP’s obligations and undertakings provided for in paragraphs numbered 4, 6, 8,
10, 14 and 17 of the PMC Lease; and

 

(c)

such other undertakings and obligations agreed to in writing for or after the
date hereof by BP and BTI.

II. Agreement

For the considerations stated above, the parties agree as follows:

 

1.

Performance of Work.

1.1          BTI shall diligently perform and discharge all of the Work in a
good, safe, and workmanlike manner free from defects in accordance with (i) the
applicable provisions of the Pond Fines Agreement, the Lease and this Agreement,
(ii) BP’s specific written instructions, if any, (iii) generally accepted
prudent and proficient industry standards applicable to the Work, and (iv) all
applicable laws and governmental permits and authorizations.

1.2          BTI may use and occupy, as applicable, the equipment, facilities,
and lands owned or leased by BP at the pond site at which the Work will be
performed by BTI. BTI shall furnish all employees, expertise, and supervision,
and all other materials, supplies and equipment (“Materials”) reasonably
necessary to perform the Work in accordance with this Agreement. All Materials
provided by BTI shall meet the applicable specifications of the Pond Fines
Agreement, any reasonable written specifications provided by BP to BTI, and the
requirements of all applicable laws and governmental permits and authorizations.

1.3          BTI shall meet all time requirements specified in the Pond Fines
Agreement, except for any agreed written change thereto by BP and except as
excused under the Pond Fines Agreement.

2.            Suspension of Work. BP may, with good reason or cause, require BTI
to suspend, delay, change or stop any of the Work. BTI shall use its reasonable
efforts to mitigate to the fullest extent possible any increase in costs
attributable to any such suspension, delay, change or stoppage of Work.

3.            Term. Unless earlier terminated in accordance with Section 5, this
Agreement shall commence on the date hereof and continue until the Pond Fines
Agreement is terminated in accordance with the terms thereof.

 

2

 

--------------------------------------------------------------------------------



 

 

4.

License of BTI Intellectual Property.

4.1          BTI hereby grants BP a nonassignable, nontransferable, nonexclusive
royalty-free license to use the BTI Intellectual Property (as defined in Section
4.3 hereof) solely for the purpose of, and as reasonably necessary for the
performance of BP’s obligations and responsibilities under the Pond Fines
Agreement for a term ending upon termination of the Pond Fines Agreement (the
“License”). The License shall terminate and be of no further force or effect
upon termination of the Pond Fines Agreement. Except as represented by BTI in
Subsection 4.2, BP’s use of the License shall be at its sole risk, without
representation or warranty of any kind from BTI.

4.2          BTI hereby represents and warrants that to its actual knowledge,
the BTI Intellectual Property is free and clear of all liens and encumbrances
and does not infringe upon the intellectual property rights of any third person.

4.3          For purposes of this Agreement, the term “BTI Intellectual
Property” means all of BTI’s rights available under U.S. Patent No. 5,231,797,
(Process for Treating Moisture Laden Coal Fines) issued on August 3, 1993, and
other proprietary and legally protected know how, show how and technology owned
by BTI that is used or useful in the construction and operation of a pond fines
recovery plant. For purposes of this Article 4, the term “actual knowledge of
BTI” shall mean the personal knowledge, as of the date hereof, of W.M. Beard and
Herb Mee, Jr. without independent investigation of the matters being
represented.

4.4          In connection with the License, BP will execute and deliver and
will cause PinnOak Resources, LLC (“PinnOak”), to execute and deliver a
confidentiality agreement with respect to the BTI Intellectual Property in
substantially the same form as attached hereto as Exhibit A.

 

5.

Termination.

5.1          Termination. This Agreement may be terminated by either party
(excluding those provisions surviving the termination of this Agreement) under
the following circumstances:

(a)          Either party may terminate this Agreement as a result of a material
default or breach of any provision of this Agreement by the other party which is
not remedied and cured to the reasonable satisfaction of the non-breaching party
within 180 days after the breaching party’s receipt of written notification
thereof. Any such termination shall be effective on the date stated in the
notice of termination.

 

3

 

--------------------------------------------------------------------------------



(b)          Either party may terminate this Agreement immediately if the other
party (i) makes a general assignment for the benefit of its creditors, (ii)
suffers or permits the appointment of a receiver for its business or assets,
(iii) commences or is the subject of any proceeding as debtor under the federal
Bankruptcy Act or any statute of any state relating to insolvency or the
protection of rights of creditors, or (iv) engages in any fraud or makes a
material misrepresentation with respect to its performance of, or obligations or
undertakings provided in, this Agreement.

(c)          If BTI, in the performance and discharge of the Work is
(i)(a) unable to produce Conforming Clean Coal at a rate of at least twenty
thousand tons per month not due to constraints imposed by PMC or BP; or (b)
unable to produce Conforming Clean Coal at an average cost that is less than the
Standard Compensation Rate for Conforming Clean Coal in any month, and (ii) in
either such event, BTI’s failure does not result from any cause beyond its
reasonable control (other than as a result of the fault or negligence of BTI),
such as the occurrence of an event of Force Majure, as that term is defined in
Article 14 of Exhibit B to the Pond Fines Agreement, then BP may by written
notice to BTI (which notice will specify in reasonable detail the failure of
BTI) declare an event of default under this Agreement and if BTI is unable
remedy or cure the event of default to the reasonable satisfaction of BP within
thirty days after the receipt of the written notice of default, BP may terminate
this Agreement. This provision shall not apply to any calendar month in which
there has been or is a suspension of Work under Section 2 which lasts more than
two consecutive days or three days in the aggregate.

5.2          Effect of Termination. The termination of this Agreement in
accordance with this Article shall not impair, impede or otherwise adversely
affect any right, claim or cause of action that a party may have arising prior
to or as a result of that termination, including, without limitation, the right
to obtain and receive any payment owing under this Agreement. This Section, and
Sections 10 and 12, and Subsection 11.3 shall survive the termination of this
Agreement.

5.3          Mine 50. BTI’s rights and obligations under this Agreement shall be
subject in all respects to Section 16.0 of the Pond Fines Agreement.

 

6.

Independent Contractor.

6.1          BTI shall exercise BTI’s independent business judgment in
connection with BTI’s discharge of the Work, subject to BP’s reasonable
direction and control. BTI shall be solely responsible for compensating its
employees and permitted subcontractors with respect to their respective
involvement in BTI’s performance of the Work. BTI may use whatever employees
that BTI reasonably determines are necessary and qualified to perform Work, but
BTI shall ensure and be responsible for each such employee’s compliance with the
terms of this Agreement.

 

4

 

--------------------------------------------------------------------------------



6.2          This Agreement does not create, and shall not be construed as
creating, a partnership, business association, joint venture or the relationship
of principal and agent, or employer and employee between the parties. This
Agreement has been entered into solely for the benefit of BTI and BP, and is not
intended to create any legal, equitable or beneficial interest, right or benefit
in any other person.

6.3          Neither party shall have any authority to enter into, execute or
deliver any contract, agreement or other instrument in the name or on behalf of
the other party, and nothing contained in this Agreement shall authorize or
empower either party to assume or create any obligation, liability or
responsibility whatsoever, expressed or implied, on behalf or in the name of the
other party, or to bind the other party in any manner, or to make any commitment
on behalf of the other party.

 

7.

Subcontractors.

7.1          BTI shall not subcontract any of the Work or have any other person
or entity perform any of the Work without BP’s prior written consent, which
consent shall not be unreasonably withheld, delayed or conditioned, but which
may be withdrawn at any time by BP with cause upon notice to BTI. No permitted
subcontracting by BTI shall discharge BTI from its obligations under this
Agreement, and BTI shall remain responsible for any and all acts and omissions
of its employees and subcontractors in any manner related to the Work or the
performance thereof. BP may demand that the BTI fulfill its obligations under
this Agreement without first having to make that request to any subcontractor.

7.2          BTI shall require each permitted subcontractor to procure and
maintain in force at all times while such subcontractor’s agreement relating to
the Work is in effect, at such subcontractor’s own expense, the insurance
required to be obtained by BTI under this Agreement. All other insurance
coverages of any subcontractor shall be at the determination of BTI, but BTI
shall remain fully responsible for all obligations and performance of each such
subcontractor with respect to the Work, and BTI shall not be relieved of any
liability or obligation under this Agreement as a result of any insurance
required of, or carried by, any subcontractor.

 

8.

Compensation.

8.1          Each of BTI and PinnOak shall be entitled to the following
compensation for its performance of the Work or administrative services, as the
case may be, as follows:

 

5

 

--------------------------------------------------------------------------------



(a)          BP shall pay Two Hundred Fifty Thousand Dollars ($250,000) to BTI
as project start-up and development costs in connection with the “Pond Recovery
Operations”, as defined in the Pond Fines Agreement (the “Smith Branch Project
Development Charge”), paid over the five (5) calendar month period commencing in
the month following the date upon which BP has satisfied in full that certain
promissory note dated October 7, 2005, as amended payable to PinnOak.
Notwithstanding the foregoing, no payments of the Smith Branch Project
Development Charge shall be paid in any month in which BP owes any monies to
PinnOak under the PinnOak Revolver Account, as such term is defined in the
Amended and Restated Operating Agreement of BP dated as of October 31, 2006 (the
“BP Operating Agreement”).

 

(b)

Intentionally Omitted.

(c)          Commencing on the first day of the month following any thirty
consecutive day period in which the Project produces 20,000 tons of Conforming
Clean Coal in conformity with the Pond Fines Agreement (“Start-up of the
Operations”) and continuing each calendar month thereafter until Pond Recovery
Operations are terminated (including, without limitation, all reclamation and
clean-up activities), BP shall pay to BTI, as contract operator under the Pond
Fines Agreement, a monthly operating and administrative overhead cost of Thirty
Thousand Dollars ($30,000) in connection with the Pond Recovery Operations (the
“Smith Branch Project Monthly Overhead Charge”). Each Smith Branch Project
Monthly Overhead Charge shall be paid in accordance with the provisions of
Section 6.1.1 of the BP Operating Agreement provided that BP shall use
commercially reasonable efforts to pay the Smith Branch Project Monthly Overhead
Charge on or before the fifteenth (15th) day of the calendar month immediately
succeeding the calendar month in which the Smith Branch Project Monthly Overhead
Charge was incurred.

(d)          Commencing on the first day of the month following Start-up of the
Operations and continuing each calendar month thereafter until Pond Recovery
Operations are terminated (including, without limitation, all reclamation and
clean-up activities), BP shall pay to PinnOak, as administrative services
provider under the Pond Fines Agreement, a monthly operating and administrative
overhead cost of Twenty Thousand Dollars ($20,000) in connection with the
services provided (the “Smith Branch Project Monthly Service Charge”). Each
Smith Branch Project Monthly Service Charge shall be paid in accordance with the
provisions of Section 6.1.1 of the BP Operating Agreement provided that BP shall
use commercially reasonable efforts to pay the Smith Branch Project Monthly
service Charge on or before the fifteenth (15th) day of the calendar month
immediately succeeding the calendar month in which the Smith Branch Project
Monthly Service Charge was incurred. In any month in which the Smith Branch
Project Monthly Overhead Charge is not paid, the Smith Branch Project Monthly
Service Charge will be deferred until such time as the Smith Branch Project
Monthly Overhead Charge has been paid.

 

6

 

--------------------------------------------------------------------------------



8.2          The Smith Branch Project Development Charge and the Smith Branch
Project Monthly Overhead Charge are intended to fully compensate BTI for its
administrative office overhead expenses, and BTI shall not be entitled to
charge, recover, recoup or collect from BP or any of the “PinnOak Parties”, as
defined in the Subscription Agreement, any additional generally recurring
indirect management or support costs associated with the Pond Recovery
Operations and attendant or related operations with respect to the Smith Branch
pond project. In no event shall the PinnOak Parties have any liability to BTI,
as contract operator under the Pond Fines Agreement with respect to the costs,
expenses and charges provided for in this Subsection 8.2.

8.3          In addition to the compensation and reimbursements provided for in
Subsections 8.1 and 8.2 of this Agreement, BP shall promptly reimburse BTI for
all costs and expenses incurred by BTI that are directly associated with
activities at the Smith Branch pond site or in connection with the Pond Recovery
Operations, including, without limitation, start-up, operation, management,
maintenance, and the following costs and expenses:

(a)          salaries and wages of persons (including BTI employees) directly
employed at the Smith Branch pond site or engaged in Pond Recovery Operations;

(b)          the cost of insurance covering Pond Recovery Operations and related
operations;

(c)          the cost of goods, materials, supplies, and equipment acquired or
leased for use in Pond Recovery Operations and/or similar operations;

(d)          the cost of transporting the persons identified at Subsection
7.3(a) and the items identified at Subsection 8.3(c) to and from the Smith
Branch pond site;

 

(e)

the cost of utilities used at the Smith Branch pond site;

(f)           all outside legal and accounting expenses, and court costs and
outside expert fees incurred in any litigation;

(g)          all sales, use, ad valorem, mining, and similar taxes; and

(h)          the cost of repair or replacement of personal property and fixtures
due to matters not covered by insurance.

 

7

 

--------------------------------------------------------------------------------



9.            Payment of Taxes. BTI shall report and pay all taxes, licenses and
fees properly levied or assessed on BTI by any governmental authority in
accordance with applicable law in connection with BTI’s performance of any of
the Work or agreed to be paid by BP under the Pond Fines Agreement, excluding
any local, state or federal income tax required to be paid by BP for income
received by BP.

10.          Financial Audit. During the course of the Work, BTI shall maintain
complete and accurate records pertaining to Work and in support of all BTI’s
charges to BP under this Agreement. BTI shall retain those records for not less
than two (2) years after completion of the applicable Work. BP shall have the
right, at any reasonable time within that two-year period, to inspect, audit and
make copies of those records by its authorized representatives at BP’s sole
expense. BTI shall require its subcontractors to maintain similar records and
provide similar rights of inspection and audit to BP and its representatives.

 

11.

General Insurance Requirements.

11.1       As a separate and independent obligation, BTI shall obtain, carry and
maintain while performing the Work insurance coverage of the types and in the
amounts, deductibles and limits no less favorable than those set forth in
Exhibit B to the Pond Fines Agreement. All such insurance shall be with a
company or companies reasonably satisfactory to BP and each policy shall name
BP, PMC and PLC as additional insureds.

11.2       All insurance coverage procured by BTI pursuant to this Agreement
shall be primary insurance with respect to BTI’s obligations under this
Agreement, and shall not be or be considered contributing insurance with any of
BP’s policies of insurance. No recovery by BP under any policy of insurance
procured by BTI pursuant to this Agreement shall limit, waive or bar any other
claim that BP may have under this Agreement or applicable law against BTI.

11.3       Worker’s Compensation Coverage. As between BTI and BP, BTI shall be
solely responsible for all deductibles required under such policies with respect
to any liability of BTI under this Agreement. All insurance policies and limits
shall be per occurrence, not claims made.

 

8

 

--------------------------------------------------------------------------------



 

 

12.

Resolution of Disputes.

12.1       All disputes, controversies, and claims arising under this Agreement,
including, without limitation, any dispute, controversy or claim concerning the
terms, performance, breach, alleged breach or interpretation of this Agreement,
shall be submitted to binding arbitration before a neutral arbitrator selected
by the American Arbitration Association (“AAA”). The arbitration shall proceed
under the then current commercial rules and regulations of the AAA, including,
without limitation, its discovery rules. The arbitrator may, in his or her
discretion, limit or expand discovery in any arbitration proceeding. Each party
expressly covenants and agrees to be bound by the decision of the arbitrator as
a final determination of the matter in dispute, and a judgment thereon may be
entered in any court of competent jurisdiction.

12.2       The arbitration shall occur in Pittsburgh, Pennsylvania. BP shall pay
one-half (1/2) of the fees and costs of the AAA and for the arbitrator and BTI
shall pay the remainder (i.e., the other one-half), subject to the arbitrator’s
right to reallocate same in favor of the prevailing or successful party in the
arbitration. The arbitrator shall be empowered and directed to enter an award by
default against any party who declines to pay when required by the arbitrator
that party’s share of such fees and costs. The prevailing party, as determined
by the arbitrator, shall be entitled to recover that party’s reasonable
attorneys’ fees and expert fees incurred in connection with that party’s
preparation for and participation in the arbitration.

 

13.

Assignment.

13.1       This Agreement is a personal services contract and, accordingly, BTI
shall not assign any of BTI’s rights or delegate any of BTI’s duties or
obligations under this Agreement without BP’s prior written consent, which
consent may be withheld for any reason.

13.2       BP may assign its rights and delegate its obligations hereunder to an
Affiliate of BP, but shall not otherwise assign its rights or delegate any of
its obligations under this Agreement without BTI’s prior written consent, which
consent shall not be unreasonably withheld, conditioned or delayed. Subject to
the restrictions provided in this Section, this Agreement shall be binding upon
and inure to the benefit of the parties, their respective successors and
assigns.

14.          Entire Agreement. This Agreement constitutes the entire
understanding and agreement between the parties with respect to the subject
matter hereof and may only be amended by a written instrument signed by the
parties. This Agreement supersedes and replaces any and all prior and
contemporaneous agreements, proposals, negotiations, statements, representations
and understandings, whether oral or written, by or between the parties with
respect to the subject matter of this Agreement, including, without limitation,
the Original Contract Operating Agreement.

 

9

 

--------------------------------------------------------------------------------



 

15.

Waiver.

15.1       No party’s rights under this Agreement shall be deemed waived except
by a writing signed by that party and, then, only to the extent provided for in
that writing. No course of dealing between the parties nor any failure by any
party at any time, or from time to time, to enforce any term or condition of
this Agreement shall constitute a waiver of that term or condition, nor shall
that course of dealing or failure affect that term or condition in any way or
the right of a party at any time to avail itself of such remedies as it may have
for any breach or default of such term or condition.

15.2       No waiver of any of the provisions of this Agreement shall be deemed
or shall constitute a waiver of any other provision hereof (whether or not
similar), nor shall such waiver constitute a continuing waiver unless otherwise
expressly provided in the writing waiver.

16.          References. The rights and other legal relations of the parties
shall be determined from this Agreement as an entirety and without regard to its
division into Sections and without regard to headings prefixed to those
Sections. References in this Agreement to Sections or Subsections are to such
Sections or Subsections of this Agreement unless otherwise specified.

17.          Notices. All notices and communications required or permitted to be
given under this Agreement shall be in writing and shall be delivered
personally, or sent by bonded overnight courier, or mailed by U.S. Express Mail,
or sent by facsimile transmission (provided any such facsimile transmission is
confirmed either orally or by written confirmation), addressed to the address
for that party shown below or at such other address as that party shall have
theretofore designated by written notice delivered to the party giving such
notice:

 

(a)

If to BTI:

Beard Technologies, Inc.

355 William Pitt Way

Pittsburgh, Pennsylvania 15238

 

Attention:

C. David Henry, President

 

Telephone:

(412) 826-5396

 

Facsimile:

cdavidhenry@earthlink.net

and

 

10

 

--------------------------------------------------------------------------------



 

(b)

If to BP:

Beard Pinnacle, LLC

5600 North May Avenue, Suite 320

Oklahoma City, Oklahoma 73112

Attention: Herb Mee, Jr.

 

Telephone:

(405) 842-2333

 

Facsimile:

(405) 842-9901

 

E-Mail:

hmee@beardco.com

Any notice given in accordance with this Section shall be deemed to have been
given when delivered to the addressee in person, or if transmitted by facsimile
transmission, upon receipt of the oral or written confirmation of receipt. A
party may change the address, telephone number, and facsimile number to which
such communications are to be addressed by giving written notice to the other
party in the manner provided in this Section.

18.        Pond Fines Agreement.           BP shall not amend, revise, change,
alter or terminate the Pond Fines Agreement without the prior written consent of
BTI, which consent shall not be unreasonably withheld.

This Agreement is signed by the parties as of the day first above written, but
shall be effective for all purposes as of September 1, 2005.

“BP”

Beard Pinnacle, LLC

By:  /s/W. M. Beard

 

Name:

W. M. Beard

 

Title:

Chairman

 

“BTI”

Beard Technologies, Inc.

By: /s/Herb Mee, Jr.

 

Name:

Herb Mee, Jr.

 

Title:

Vice President

 

 

11

 

 